Citation Nr: 0625712	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by chest pain.

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for a prostate 
disorder.  

4.  Entitlement to service connection for left ear defective 
hearing.  

5.  Entitlement to service connection for a disorder 
manifested by high cholesterol. 

6.  Entitlement to service connection for joint pain, to 
include a knee and ankle disorder.  

7.  Entitlement to service connection for a right shoulder 
disorder.  

8.  Entitlement to an initial compensable rating for right 
ear hearing loss.  

9.  Entitlement to an initial compensable rating for a small 
nasal pterygium of the right eye.  

10.  Entitlement to an initial compensable rating for left 
spermatocele.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran has verified active duty from September 1985 to 
August 2000.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for joint 
pain, to include a knee and ankle disorder, and entitlement 
to service connection for a right shoulder disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran complained of chest pain and tightness during 
service.  

2.  The veteran does not have a current disorder manifested 
by chest pain.  

3.  The veteran had gastrointestinal complaints in service. 

4.  The veteran does not have a current gastrointestinal 
disorder. 

5.  At separation from service, the veteran was found to have 
an abnormal prostate.

6.  The veteran does not have a current prostate disorder.  

7.  The veteran does not have defective hearing in the left 
ear by VA standards.

8.  The veteran's elevated cholesterol level is a diagnostic 
test finding.

9.  The medical record does not reflect a diagnosis of a 
chronic disability manifested by elevated cholesterol.  

10.  Level I hearing is manifested in the right ear; service 
connection is not effect for left ear hearing loss; and 
exceptional patterns of hearing loss are not demonstrated.  

11.  The service-connected right eye pterygium is not 
productive of loss of vision.  

12.  The veteran's left testicle is not atrophied.  

13.  Service connection is in effect for a left spermatocele 
but not for disability of the right testicle, and the veteran 
is in receipt of the maximum schedular rating that can be 
assigned for a disability of one testicle.  


CONCLUSIONS OF LAW

1.  A disorder manifested by chest pain was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).   

2.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).   

3.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).   

4.  Left ear defective hearing was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

5.  High cholesterol is not a disease, disability, or injury 
for which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 1110, 1131 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  

6.  The criteria for a compensable rating for right ear 
hearing loss are not met.  38 U.S.C.A. §§  1155, 5103, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, 4.86 
(2005).  

7.  The criteria for a compensable evaluation for right eye 
pterygium have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.84a, Diagnostic 
Code 6034 (2005).

8.  The criteria for a compensable evaluation for left 
spermatocele have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a & b, Diagnostic 
Code 7523 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A Disorder Manifested by Chest Pain

The service medical records show that the veteran complained 
of chest pain or tightness during service (See, e.g., service 
records dated in June 1983, August 1984, October 1990, 
September 1999, and June 2000).  He reported having chest 
tightness in October 1990 and a stress test was normal.  At 
separation in June 2000, while he reported a history of 
atypical chest pain, examination of the heart was normal and 
blood pressure was 132/72.  Thus a diagnosed disability was 
not noted during service, and the record does not show that 
the veteran has a current diagnosed disability related to his 
complaints of chest pain.  On VA examination in January 2003, 
his blood pressure was 140/80 and the examiner noted that no 
significant heart disease was found.  While atypical chest 
pain is noted in private records dated in June 2000, a heart 
disability or any disability manifested by chest pain is not 
documented.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a symptom alone, such as pain, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Based upon a comprehensive 
review of the record, the Board finds medical evidence has 
not been submitted demonstrating that the veteran has a 
present disability manifested by chest pains.  The only 
evidence in this case of a present disability is the 
veteran's own opinion which is not competent for the purpose 
of providing a medical diagnosis.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998).  As competent evidence of a 
present disability has not been submitted, the Board must 
conclude that entitlement to service connection for a 
disorder manifested by chest pains is not warranted.  The 
Board finds the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection. Absent 
a showing of a current disability, the claim must fail.  

A Stomach Disorder  

The veteran's service medical records show that he had 
complaints of occasional constipation during service and of 
diarrhea.  (See, e.g., treatment record of September 1997, 
June 2000, and separation examination report of June 2000 
noting a history of frequent indigestion).  However, there is 
no currently diagnosed gastrointestinal disability, and on VA 
examination in January 2003, the veteran reported that he had 
a history of diarrhea which had stopped, and that he 
currently felt well.  The diagnosis was history of repeated 
episodes of acute diarrhea, self limited.  The only evidence 
in this case of a present disability is the veteran's own 
opinion which is not competent for the purpose of providing a 
medical diagnosis.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998).  As competent evidence of a present disability 
has not been submitted, the Board must conclude that 
entitlement to service connection for a stomach disorder is 
not warranted.  The Board finds the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection.  Absent a showing of a current 
disability, the claim must fail.  

A Prostate Disorder  

Service records show that in May 1981, the veteran complained 
of a urethral discharge with dysuria.  The finding was 
gonorrhea by gram stain.  At separation in June 2000, 
evaluation of the prostate was abnormal.  However, on VA 
examination in January 2003, the finding was, normal 
prostate.  Private records dated from 2000 to 2003 show no 
prostate disorder.  The only evidence in this case of a 
present disability is the veteran's own opinion which is not 
competent for the purpose of providing a medical diagnosis.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  As 
competent evidence of a present disability has not been 
submitted, the Board must conclude that entitlement to 
service connection for a prostate disorder is not warranted.  
The Board finds the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection. 
Absent a showing of a current disability, the claim must 
fail.  


Left Ear Defective Hearing  

The service medical records, including the June 2000 
separation examination report, do not show that the veteran 
had left ear defective hearing during service.  Further a 
current finding of left ear hearing loss by VA standards has 
not been documented.  In this regard, the regulations 
indicate that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  On VA examination in January 2003, 
left ear hearing was noted as:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
20
35

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

The only evidence in this case of a present disability is the 
veteran's own opinion which is not competent for the purpose 
of providing a medical diagnosis.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998).  As competent evidence of a 
present disability has not been submitted, the Board must 
conclude that entitlement to service connection for a left 
ear defective hearing is not warranted.  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection.  Absent a showing of a 
current disability, the claim must fail.  

A Disorder Manifested by High Cholesterol 

Service medical records show that the veteran was noted to 
have elevated cholesterol readings in service (See, readings 
in October 1988, March 1995, September 1997, and separation 
examination of June 2000 showing borderline hyperlipemia).  
However, the record contains no medical evidence 
demonstrating a current disorder.  The findings in service 
are reported laboratory results and are not, in and of 
themselves, disabilities.  See 61 Fed. Reg. 20445 (May 7, 
1996). 

High cholesterol itself is not a disease, injury, or 
disability.  Inasmuch as the veteran has no current diagnosis 
of a chronic disability manifested by high cholesterol, there 
is no legal basis to grant this claim.  Accordingly, the 
veteran's claim of service connection for a chronic 
disability manifested by high cholesterol must be denied.  

Increased Initial Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  The rating schedule 
authorizes the assignment of a zero percent (noncompensable) 
evaluation in every instance in which the rating schedule 
does not provide such an evaluation and the requirement for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
none of the disabilities at issue warrant assignment of a 
staged rating for the reasons below.

Right Ear Hearing Loss

Evaluations of bilateral sensorineural hearing loss range  
from non-compensable (zero percent) to 100 percent based on  
organic impairment of hearing acuity as measured by the  
results of speech discrimination tests together with the  
average hearing threshold levels as measured by pure tone  
audiometry tests in the frequencies 1000, 2000, 3000, and  
4000 cycles per second (Hertz).  38 C.F.R. § 4.85 (2005).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2005).  Further, 38 C.F.R. § 4.85(a) 
requires that an examination for hearing loss be conducted by 
a state-licensed audiologist, and must include both a 
controlled speech discrimination test (Maryland CNC test) and 
a pure tone audiometry test. Examinations must be conducted 
without the use of hearing aids. If impaired hearing is 
service-connected in only one ear, as  in this case here, the 
hearing ability in the  nonservice-connected ear is generally 
treated as  normal (i.e., Level I hearing) for the purposes 
of determining a rating percentage under Table VII 
(Diagnostic  Code 6100).  38 C.F.R. § 4.85(f).  However, 
under a change in law effective December 6, 2002, if hearing 
impairment in the service-connected ear is found to be 
minimally compensable (10 percent disabling or higher), then 
any deafness in the non-service-connected ear may be 
considered when determining the final compensation rating.  
38 U.S.C.A.  § 1160(a)(3), as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 103, 116 Stat. 
2820, 2821-22 (effective December 6, 2002).

On VA examination in January 2003, the only audiometric 
testing performed during the course of this appeal period, 
the following results were documented: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
45
LEFT
20
20
20
20
35

Speech recognition ability was 100 percent in both ears.  A 
pure tone average of 25 (right ear) and speech recognition 
score of 100 yield Level I hearing under Table VI, which 
yields a noncompensable rating under Table VII.  The Board 
has considered whether exceptional patterns of hearing 
impairment are found, consistent with 38 C.F.R. § 4.86.  The 
medical evidence does not meet the threshold criteria under 
either 38 C.F.R. § 4.86 (a) or (b).  Based on the foregoing, 
a compensable rating is not supported.  

Small Nasal Pterygium of the Right Eye  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6034, pterygium is 
rated for loss of vision, if any.  Loss of vision is rated 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  A 
noncompensable rating is assigned when vision is 20/40 in 
both eyes.  A 10 percent evaluation is assigned when vision 
is 20/50 in one eye and 20/40 in the other eye, or when 
vision is 20/50 in both eyes.  The evaluations continue to 
increase for additional impairment of central visual acuity.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2005).  

On VA examination in January 2003, the veteran's corrected 
vision in the each eye was 20/20.  The examiner noted that 
there was no visual field deficit and found that the veteran 
had a normal ocular examination with no loss of vision and no 
ocular pathology found associated to old trauma.  Given that 
the medical findings do not support a finding of loss of 
vision, there is no basis for an initial compensable rating 
for the veteran's service-connected right eye pterygium.  A 
compensable evaluation under Diagnostic Code 6034 requires 
loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6034.  

Left Spermatocele

The veteran is rated under the diagnostic code for testicular 
atrophy.  See 38 C.F.R. § 4.20 (2004). A noncompensable 
evaluation is assigned for complete atrophy of one testis, 
and a 20 percent is assigned for complete atrophy of both 
testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523 (2004).  In 
this case, the veteran is only service-connected for a 
disability of the left testicle.  Regardless, even were the 
veteran's nonservice-connected right testicle to be 
considered, a compensable disability rating would not be 
warranted as there is no competent medical evidence, 
including private medical records dated from 2000 to 2003, to 
suggest that the veteran suffers from right testicular 
atrophy.  On VA examination in January 2003, the examiner 
noted that the veteran had left spermatocele with no atrophy.  
No penis deformity was reported, thus DC 7522 is not for 
consideration.  VA examination showed no abnormality of the 
penis whatsoever. Accordingly, the Board concludes that 
Diagnostic Code 7522 do not provide a basis for a compensable 
rating for the veteran's testicle disability.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's December 2002 letter describing the evidence needed 
to support the veteran's claims was timely mailed well before 
the July 2003 rating decision.  The letter described the 
evidence necessary to substantiate a claim for service 
connection, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information and identified what evidence might be helpful in 
establishing his claim, including medical evidence.  The 
Board notes that VA does not have an obligation to provide 
additional Section 5103(a) notice concerning issues raised in 
a notice of disagreement if original notice was given. See VA 
General Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  
The Statement of the Case in this appeal clearly set forth 
the criteria for evaluating the downstream issues regarding 
increased initial evaluations appealed.  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied notwithstanding 
the fact that the original notice did not specifically set 
out the evidence needed to substantiate claims for higher 
initial ratings.  


The above noted letter did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran was not harmed concerning the 
issues for which service connection was denied, because the 
denial of service connection rendered moot the issues 
relating to rating criteria and the effective date of an 
award.  As to the initial rating issues, the reason for the 
effective date assigned was supplied in the rating decision, 
and the reasons for the disability evaluations assigned have 
been provided in the rating decision, statement of the case, 
and supplemental statement of the case.  The veteran has had 
ample time and opportunity to address these matters.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's service medical records and records 
of his treatment at a VA facility, by reviewing private 
medical records, and by scheduling medical examinations.  The 
Board would point out while the January 2003 VA examiner 
noted that the claims file was not available, a remand for 
this reason is unnecessary because, as to the service 
connection issues, no current disorders have been diagnosed; 
therefore prior records would not provide a basis for a 
different determination, and the record shows that there were 
no records of treatment after service in the claims file at 
the time of the examination.  And, as to the initial rating 
issues, since there were no records to review other than the 
service records at the time of the examination, the absence 
of the claims file would not impact on the examination 
findings concerning the current level of disability.  

The veteran has not identified any records which could be 
pertinent to his claim that have not been secured.  There is 
no indication that there are any outstanding records that are 
pertinent to this claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  




ORDER

Service connection for a disorder manifested by chest pain is 
denied.  

Service connection for a stomach disorder is denied.  

Service connection for a prostate disorder is denied.  

Service connection for left ear defective hearing is denied.  

Service connection for a disorder manifested by high 
cholesterol is denied. 

An initial compensable rating for right ear hearing loss is 
denied.  

An initial compensable rating for a small nasal pterygium of 
the right eye is denied.  

An initial compensable rating for left spermatocele is 
denied.  


REMAND

The veteran underwent VA examinations in January 2003.  On 
evaluation of the joints, the examiner referred to a January 
2003 bone scan X-rays and indicated that the feet and knees 
showed normal findings.  The January 2003 diagnostic report, 
while referred to by the examiner as part of the examination 
and as a basis for his finding, has not been associated with 
the claims file for review by the Board.  In addition, the 
record shows that the veteran was treated in service for 
right rotator cuff tendinitis, and on private records, in 
October 2003, the veteran was diagnosed with right shoulder 
chronic recurrent post-traumatic subluxation.  The VA 
examination report did not provide a diagnosis regarding the 
right shoulder.  In a June 2003 notation, the RO indicated 
that the VA examination did not provide a diagnosis regarding 
the right shoulder and that X-rays were not ordered.  While a 
July 2003 note refers to a July 2003 addendum, this is not in 
the file.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date for the claims for 
service connection for joint pain, knee 
disability, ankle disability, and right 
shoulder disability, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Locate and associate with the 
claims file the January 2003 bone scan 
X-ray report and the July 2003 addendum 
to the January 2003 VA joints 
examination.  If these documents cannot 
be located, document that fact in the 
claims folder.

3.  Schedule the veteran for an 
examination to determine the current 
diagnosis or diagnoses involving the 
claims for service connection for joint 
pain and for ankle, knee, and right 
shoulder disabilities.  The claims file 
must be made available to the examiner 
for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  Any tests 
or X-rays necessary should be 
performed.  The examiner should 
specifically indicate whether the 
veteran has any current joint disorder, 
and should specifically indicate 
whether any diagnosis involves either 
knee, either ankle, or the right 
shoulder.  For each diagnosis, the 
examiner should indicate whether it is 
at least as likely as not (a 50 percent 
probability or greater) that the 
diagnosis is related to disease, 
injury, or an event during the 
veteran's military service.  Complete 
rationale must be provided for all 
opinions and conclusions drawn.  

4.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided a SSOC on the issue and 
afforded the appropriate opportunity to 
respond.  The veteran and his 
representative should then be given an 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


